DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0147664 A1) in view of Noori et al. (US 2017/0309991 A1).
As to claim 1, Lin teaches an electronic device (“mobile devices,” [0004]) comprising: 
a cover (mobile device, Fig. 1);  
a rear cover (mobile device, Fig. 1) facing away from the cover; and
a communication device interposed between the cover and the rear cover (“a MM wave reconfigurable multi-beam antenna array for use in a mobile device,” [0018]), wherein each of communication device comprises: 
a printed circuit board (PCB) (108, Fig. 1 and 502, Fig. 5), 
an antenna array (106, Fig. 1 and 522, Fig. 5) positioned at the PCB, 
a dielectric substance (508, Fig. 5) positioned on a first surface of the antenna array (i.e. the surface above antenna array 522, Fig. 5), 
a conductor (504, Fig. 5) positioned on a second surface of the antenna array, the second surface being opposite to the first surface of the antenna array, and 
a communication circuit (102, Fig. 5) electrically connected with the antenna array (via circuit trace 520, Fig. 5), and wherein the communication circuit is configured to: feed the antenna array, and transmit/receive a signal in a specified frequency band based on an electrical path formed through the antenna array (“a second electrical connection 518 between the circuit 
Lin does not explicitly teach: a cover glass; and a plurality of communication devices interposed between the cover glass and the rear cover.
However, Lin does disclose a communication device interposed in a mobile device, and such features are well known in the art of mobile devices. 
In particular, Noori teaches an electronic device comprising a cover glass (“display 14 may be protected using a display cover layer such as a layer of transparent glass,” [0024]) and a rear cover (12, Fig. 10) facing away from the cover glass, and a plurality of communication (40, Fig. 6 and 10) devices interposed between the cover glass (14, Fig. 10) and the rear cover (12, Fig. 10).
It would have been obvious to one of ordinary skill in the art to modify the mobile device of Lin (Fig. 1) to comprise a cover glass and a rear cover facing away from the cover glass and a plurality of communication devices interposed between the cover glass and the rear cover, as taught by Noori. One of ordinary skill in the art would have been motivated to make the modification in order to protect the display, while still allowing the display to be visible to the user, and to provide increased diversity of transmission and reception by providing additional communication devices.
As to claim 2, Lin teaches the antenna array (106, Fig. 1 and 522, Fig. 5, “elements 516 and 522 may be part of antenna arrays 104 and 106, respectively,” [0034]) includes a plurality of radiators, and wherein the dielectric substance (508, Fig. 5) is positioned on one side of the plurality of radiator (i.e. a dielectric layer of circuit board 502 is placed above antenna array 522, Fig. 5). 
As to claim 3, Lin teaches the conductor (504, Fig. 5) is positioned on an opposite side of the plurality of radiators (i.e. ground layer 504 is placed below antenna array 522, Fig. 5). 
As to claim 4, Lin teaches the PCB (502, Fig. 5) comprises: a first surface (top surface, Fig. 5), a second surface (bottom surface, Fig. 5) facing away from the first surface, and a side surface (side surface, Fig. 5) formed between the first surface and the second surface, and wherein the antenna array (522, Fig. 5) is interposed between the first surface and the second surface. 
As to claim 5, Lin teaches the communication circuit is further configured to transmit/receive the signal in a direction having a specified slope with respect to the first surface. (“By applying selected phase shift using the BS phase shifters, the radiation beam patterns generated by the antennas can be controlled thus providing multi-beam capability,” [0039]).
As to claim 6, Lin teaches the antenna array (106, Fig. 1 and 522, Fig. 5) is positioned on a periphery of the PCB (108, Fig. 1 and 502, Fig. 5). 
As to claim 7, Lin does not explicitly teach the cover glass and the rear cover have different permittivities. 
Noori teaches the cover glass (“a display cover layer such as a layer of transparent glass, clear plastic, sapphire, or other transparent dielectric,” [0024]) and the rear cover have different permittivities (“housing 12, which may sometimes be referred to as an enclosure of case, may be formed of plastic, glass, ceramics, fiber composites, metal,” [0021]). 
In particular, Noori lists different possible materials may be used for the cover glass versus the rear cover, which are known in the art to have different permittivities. It would have been obvious to one ordinary skill in the art to modify the mobile device of Lin such that the cover glass and rear cover have different permittivites. One of ordinary skill in the art would 
As to claim 8, Lin the rear cover comprises: a first edge, a second edge facing away from the first edge, a third edge connecting one end of the first edge and one end of the second edge, and a fourth edge connecting an opposite end of the first edge and an opposite end of the second edge (as seen in mobile device, Fig. 1). 
As to claim 9, Lin does not explicitly teach the plurality of communication devices comprises: a first communication device interposed between the first edge and the third edge, a second communication device interposed between the first edge and the fourth edge, a third communication device interposed between the second edge and the third edge, and a fourth communication device interposed between the second edge and the fourth edge. 
Noori teaches the plurality of communication devices comprises: a first communication device interposed between the first edge and the third edge, a second communication device interposed between the first edge and the fourth edge, a third communication device interposed between the second edge and the third edge, and a fourth communication device interposed between the second edge and the fourth edge (“each corner 50 of device 10 has been provided with a phased antenna array formed from multiple antennas,” [0052]).
It would have been obvious to one of ordinary skill in the art to modify the device of Lin by providing a communication device at each of the corners of the mobile device, as taught by Noori. One of ordinary skill in the art would have been motivated to make the modification in order to provider for a diversity of transmission/reception directivity.
As to claim 10, Lin does not explicitly teach a display interposed between the cover glass and the plurality of communication devices. 

It would have been obvious to one of ordinary skill in the art to modify the mobile device of Lin by providing a display interposed between the cover glass and the plurality of communication devices, as taught by Noori. One of ordinary skill in the art would have been motivated to make the modification in order to provide a visual user interface for the mobile device.
As to claim 11, Lin teaches each of the plurality of communication devices further comprise a patch antenna (516, Fig. 5) formed on the PCB (502, Fig. 5). 
As to claim 12, Lin teaches the communication circuit is further configured to: transmit/receive a first signal in a first direction based on the electrical path formed through the antenna array; feed the patch antenna; and transmit/receive a second signal in a second direction having a specified slope with respect to the first direction based on an electrical path formed through the patch antenna (“the PD phase shifters operate to direct power to the antenna 610 and 612. The BS phase shifters operate to control the beam steering of radiation beam patterns provided by the antennas 610 and 612. Therefore, in exemplary embodiments an MM wave antenna array includes a side antenna array and a top antenna array. By applying on-chip phase adjustment and using hybrid couplers, the antennas can be selectively activated without the use of mechanical switches. By applying selected phase shift using PD phase shifters, power can be directed to either or both of the antenna arrays. By applying selected phase shift using the BS phase shifters, the radiation beam patterns generated by the antennas can be controlled thus providing multi-beam capability,” [0035] - [0039]).. 

As to claim 14, Lin teaches a communication device comprising: 
a printed circuit board (PCB) (510, Fig. 5); 
a plurality of radiators (522, Fig. 5) positioned at the PCB (510, Fig. 5); 
a dielectric substance (510, 508, Fig. 5) positioned on a first side of the plurality of radiators; 
a conductor (504, Fig. 5) positioned on a second side of the plurality of radiators (522, Fig. 5), the second side being opposite to the first side of the plurality of radiators; and 
a communication circuit (102, Fig. 5) electrically connected with the plurality of radiators (via circuit trace 520, Fig. 5), wherein the communication circuit is configured to: feed the plurality of radiators, and transmit/receive a signal in a specified frequency band based on an electrical path formed through the plurality of radiators (“a second electrical connection 518 between the circuit 102 and the signal layer 508 operates to conduct electrical signals to a circuit trace 520, which provides the signals to the element 522 of the antenna 106,” [0035]). 
As to claim 15, Lin teaches the PCB comprises: a first surface, a second surface facing away from the first surface, and a side surface formed between the first surface and the second surface, and wherein each of the plurality of radiators (522, Fig. 5) is interposed between the first surface and the second surface. 
As to claim 16, Lin teaches the communication circuit is further configured to transmit/receive the signal in a direction having a specified slope with respect to the first surface. 
As to claim 17, Lin teaches the plurality of radiators (106, Fig. 1 and 522, Fig. 5) are positioned on a periphery of the PCB (108, Fig. 1). 
As to claim 18, Lin teaches further comprising a patch antenna (104, Fig. 1-2 and 516, Fig. 5) formed on the PCB. 
As to claim 19, Lin teaches the communication circuit (102. Figs. 1 and 5) is further configured to: transmit/receive a first signal in a first direction based on the electrical path formed through the radiators; feed the patch antenna; and transmit/receive a second signal in a second direction having a specified slope with respect to the first direction based on an electrical path formed through the patch antenna (“the PD phase shifters operate to direct power to the antenna 610 and 612. The BS phase shifters operate to control the beam steering of radiation beam patterns provided by the antennas 610 and 612. Therefore, in exemplary embodiments an MM wave antenna array includes a side antenna array and a top antenna array. By applying on-chip phase adjustment and using hybrid couplers, the antennas can be selectively activated without the use of mechanical switches. By applying selected phase shift using PD phase shifters, power can be directed to either or both of the antenna arrays. By applying selected phase shift using the BS phase shifters, the radiation beam patterns generated by the antennas can be controlled thus providing multi-beam capability,” [0035] - [0039]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0147664 A1) in view of Noori et al. (US 2017/0309991 A1), further in view of Ouyang et al. (US 2016/0308563 A1).
As to claim 13, Lin in view of Noori does not explicitly teach an additional PCB interposed between the cover glass and the communication circuit. 
Ouyang teaches an additional PCB (120, Fig. 12) interposed between the cover glass (132, Fig. 12) and the communication circuit (12, Fig. 12).
It would have been obvious to one of ordinary skill in the art to include an additional PCB interposed between the cover glass and the communication circuit of Lin in view of Noori, .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2016/0308563 A1) in view of Lin (US 8,912,957 B2).
As to claim 20, Ouyang teaches an electronic device comprising: 
a housing (12, Fig. 12) comprising: a front plate (132, Fig. 12), a rear plate (12, Fig. 12) facing away from the front plate, and a side member (12’, Fig. 12) surrounding a space between the front plate and the rear plate; 
a touchscreen display (14, Fig. 1, “display 14 may be a touch screen display,” [0025]) exposed through the front plate (132, Fig. 12, “display cover layer,” [0056])); 
a first printed circuit board (PCB) (118, Fig. 12) that is parallel to both the touchscreen display and the rear plate, the first PCB being interposed between the touchscreen display (14, Fig. 1, 132, Fig. 12) and the rear plate (12, Fig. 12) and spaced from the front plate by a first distance; 
a second PCB (118, Fig. 12) that is parallel to both the front plate (132, Fig. 12) and the rear plate (12, Fig. 12), the second PCB being interposed between the front plate and the rear plate and spaced from the front plate by a second distance longer than the first distance (substrate 118 is further from the front plate 132 than substrate 118, Fig. 12), the second PCB overlapping partially with the touchscreen display when viewed from the front plate; 
an antenna array (40’, Fig. 12) including a plurality of antenna elements positioned in a direction parallel to a portion of the side member along a side surface of the second PCB; 
a conductive structure (116A, Fig. 11) interposed between the antenna array and the rear plate; 

a processor (30, Fig. 2) electrically connected with the touchscreen display (“touchscreen display,” 32, Fig. 2) and the wireless communication circuit (90, Fig. 2). 
	Ouyang does not explicitly teach:
a dielectric substance structure interposed between the antenna array and the front plate.
Lin teaches a dielectric substance (layer of PCB 108 above antenna 106, Fig. 1, also seen as PCB layer 508 in Fig. 5) structure interposed between the antenna array (106, Fig. 1) and the front plate (front of mobile device, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Ouyang by providing a dielectric substrate interposed between the antenna array and the front plate, as taught by Lin. One of ordinary skill in the art would have been motivated to make the modification in order to provide an additional layer of antennas, as taught by Lin, to increase the diversity of the directivity of the transmission and reception of signals to and from the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/            Examiner, Art Unit 2845